The petition by the state of Connecticut for certification for appeal from the Appellate Court, 91 Conn. App. 47 (AC 25589), is granted, limited to the following issue:
“Did the Appellate Court properly conclude that no reasonable person could have known that the defen*913dant’s conduct would violate the statute defining kidnapping in the first degree?”
The Supreme Court docket number is SC 17711.
Marjorie Allen Dauster, senior assistant state’s attorney, in support of the petition.
Darcy McGraw, special public defender, in opposition.
Decided July 28, 2006
PALMER, J., did not participate in the consideration or decision of this petition.